DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 02/07/2022 has been entered. Claims 1-20 are pending in this instant application.  Claims 5-20 are withdrawn. Claims 1-4 are currently under examination.

Priority
This application is a CIP of 16/560,565 filed on 09/04/2019, now PAT 11191814, which claims benefit of US Provisional Application No. 62/726,467 filed on 09/04/2018.

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1-4) in the reply filed on 02/07/2022 is acknowledged.  Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022. Thus, claims 1-4 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/17/2021 has been considered.

Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1, change the incorrect recitation “a human” (last line), which has been recited in preceding clause, to “the human”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for lessening at least one symptom of a degenerative joint disease in a human, does not reasonably provide enablement for alleviating at least one symptom of a degenerative joint disease in a human. The term “alleviating” is defined “as used herein refer to both (1) therapeutic measures that cure, slow down, lessen symptoms of, and/or halt progression of a diagnosed pathologic condition or disorder (e.g., degenerative joint disease) and (2) prophylactic or preventative measures that prevent or slow the development of a targeted pathologic condition or disorder” in the specification (p. 15/42, lines 1-5). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 2-4 depend from claim 1.
Applicants claim a food supplement for alleviating (encompassing prevention) at least one symptom of a degenerative joint disease in a human recited in claim 1. However, no limiting definition of “prophylaxis" or “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16, also listed in IDS filed on 06/17/2021), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed food supplement for alleviating (encompassing prevention) at least one symptom of a degenerative joint disease in a human as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate at least one symptom of a degenerative joint disease in a human by the food supplement. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A food supplement for a human comprising a therapeutically effective amount of a composition, the composition comprising: collagen; hyaluronic acid; glucosamine hydrochloride; and ascorbic acid; wherein the therapeutically effective amount of the composition is effective in alleviating at least one symptom of a degenerative joint disease in the human (claim 1).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the curing or prevention of at least one symptom of a degenerative joint disease in a human using the instantly claimed food supplement. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical composition can cure or prevent at least one symptom of a degenerative joint disease in a human. Jerosch (International Journal of Rheumatology, Volume 2011, Article ID 969012, p. 1-17, 2011, also listed in IDS filed on 06/17/2021) disclosed that osteoarthritis (OA) is a degenerative joint disease that is characterized by increasing loss of cartilage and inflammation of the synovial membrane. The treatment with chondroprotectives, such as glucosamine sulfate, chondroitin sulfate, hyaluronic acid, collagen hydrolysate, or nutrients, such as antioxidants and omega-3 fatty acids is a promising therapeutic approach. The targeted administration of selected micronutrients leads to a more effective reduction of OA symptoms. Their chondroprotective action can be explained by a dual mechanism: (1) as basic components of cartilage and synovial fluid, they stimulate the anabolic process of the cartilage metabolism; (2) their anti-inflammatory action can delay many inflammation-induced catabolic processes in the cartilage. These two mechanisms are able to slow the progression of cartilage destruction. It has been shown that OA patients have a significantly reduced concentration of antioxidants (vitamins C and E) and increased oxidative stress. Vitamin C stimulates collagen synthesis. An animal study showed that vitamin C has a protective effect on knee cartilage. Patients treated with vitamin E displayed a significant reduction in pain when compared to placebo. The combination of selenium and vitamins A, C, and E, had a positive but nonsignificant effect that tends to improve pain and stiffness in OA patients, compared to placebo. Future “nutraceutical” approaches to OA most likely should include glucosamine sulfate (and/or chondroitin sulfate) together with hyaluronic acid, collagen hydrolysate, and several other nutrients which were shown to have promising actions on joint cartilage, synovial fluid, and overall clinical outcome in OA patients (page 1, Abstract; page 10, right col., para. 2-4; page 11, right col., para. 7). One of skilled artisan would understand that contemporary management of a degenerative joint disease, including osteoarthritis (OA), is to minimize symptoms of degenerative joint disease, not to prevent, or to reduce for long-term the occurrence of or to eliminate at least one symptom of a degenerative joint disease in a human.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for curing or preventing at least one symptom of a degenerative joint disease in a human as recited in the claim. The exemplary embodiments of the Specification merely present an assay of Bioavailability of Hydrolyzed Collagen Solution, which shows (i) a significant increase in the plasma concentration of nearly all amino acids was observed over the 240-minute period for both the enzymatically hydrolyzed collagen protein and the non-enzymatically hydrolyzed collagen protein, and (ii) the absorption rate and bioavailability of glycine, praline, and hydroxyproline were found to be significantly higher for the enzymatically hydrolyzed collagen protein (pages 34/42 to 35/42).   
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a curing or preventive measure can be achieved after applying the claimed food supplement comprising collagen (or hydrolyzed collagen), hyaluronic acid, and glucosamine hydrochloride; and ascorbic acid. Furthermore, one of ordinary skill in the art would need to test a representative number of humans or animals before one of ordinary skill in the art would be able to conclude that any method can be used to cure or to prevent at least one symptom of a degenerative joint disease in a human.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable 
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) and “October 2019 Update: Subject Matter Eligibility (issued October 17, 2019)” (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), are followed here. The claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). The claim is then analyzed in Step 2A (Prong one) to determine whether it is directed to any judicial exception. The claims 1-4 recite a composition comprising collagen (or hydrolyzed collagen; or further comprising 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petito et al. (US 2002/0025921, published on February 28, 2002, hereinafter referred to as Petito ‘921, also listed in IDS filed on 06/17/2021).
With regard to structural limitations “A food supplement comprising a therapeutically effective amount of a composition, the composition comprising: collagen (or hydrolyzed collagen); hyaluronic acid; glucosamine hydrochloride; and ascorbic acid; wherein the therapeutically effective amount of the composition is effective in lessening at least one symptom of a degenerative joint disease (or joint pain or mobility pain) in a human” (claims 1, 3, and 4):
Petito ‘921 disclosed a composition for growing, protecting, and healing of tissues and cells of animals or humans. The composition comprising a hydrolyzed collagen and hyaluronic acid as the basic ingredients can be utilized in numerous physical forms, which can be sprayed, taken orally for the relief of osteoarthritis. The composition can be formulated as an oral nutritional composition. In addition to hydrolyzed collagen, the oral nutritional composition can include glucosamine hydrochloride, chondroitin sulfate, sodium hyaluronate, a manganese salt such as chelated manganese ascorbate, and L-malic acid. In addition to the hydrolyzed collagen, the composition should further include in the oral formulation vitamins A, C and E. The composition can be an intermediate for a nutritional oral supplement for osteoarthritis. A further object is to reduce pain at the wound site (page 2/13, [0002]; page 3/13, [0022-0024]; page 8/13, [0072]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Petito et al. (US 2002/0025921, published on February 28, 2002, hereinafter referred to as Petito ‘921, also listed in IDS filed on 06/17/2021) in view of Robson et al. (US 2016/0361290 published on December 15, 2016, .
Petito ‘921 disclosed a composition for growing, protecting, and healing of tissues and cells of animals or humans. The composition comprising a hydrolyzed collagen and hyaluronic acid as the basic ingredients can be utilized in numerous physical forms, which can be sprayed, taken orally for the relief of osteoarthritis. The composition can be formulated as an oral nutritional composition. In addition to hydrolyzed collagen, the oral nutritional composition can include glucosamine hydrochloride, chondroitin sulfate, sodium hyaluronate, a manganese salt such as chelated manganese ascorbate, and L-malic acid. In addition to the hydrolyzed collagen, the composition should further include in the oral formulation vitamins A, C and E. The composition can be an intermediate for a nutritional oral supplement for osteoarthritis. A further object is to reduce pain at the wound site (page 2/13, [0002]; page 3/13, [0022-0024]; page 8/13, [0072]).
Petito ‘921 did not explicitly disclose “further comprises a cannabinoid or prodrug thereof”, required by claim 2.
Robson ‘290 disclosed of a combination of cannabinoids x and y, where x is selected from the group consisting of cannabidiol (CBD) and cannabidivarin (CBDV) and where y is selected from the group consisting of delta-9-tetrahydrocannabinol (THC) and tetrahydrocannabinovarin (THCV), in the manufacture of a pharmaceutical formulation for the treatment of arthritis, preferably the treatment of osteoarthritis or rheumatoid arthritis; or one or more of the symptoms of pain or inflammation in arthritis. The pharmaceutical formulation is packaged for delivery in the form of a gel, a tablet, a liquid, a capsule or for vaporization. More preferably the pharmaceutical formulation is packaged for delivery sublingually or buccally, preferably as a sublingual or buccal spray (page 8/13, [0028-0030 and 0033]). Osteoarthritis is caused by the joint cartilage becoming thin and uneven over time and can in some cases wear out completely. In rheumatoid arthritis, the inflamed joint lining can also invade and damage bone and cartilage when inflammatory cells release enzymes that are able to digest bone and cartilage (page 7/13, [0002 to 0003].
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the hydrolyzed collagen, hyaluronic acid, glucosamine hydrochloride, and ascorbic acid as taught by Petito ‘921 with cannabinoid in view of Robson ‘290 to treat joint pain in patients having arthritis. One would have been motivated to do so because (a) Petito ‘921 teaches that the composition can be a nutritional oral supplement for osteoarthritis and to reduce pain at the wound site, and (b) Robson ‘290 teaches that a pharmaceutical formulation for delivery sublingually or buccally comprising a combination of cannabinoids for the treatment of osteoarthritis, rheumatoid arthritis, or one or more of the symptoms of pain, described above. Thus, one of skill in the art would have a reasonable expectation that by combining the hydrolyzed collagen, hyaluronic acid, glucosamine hydrochloride, and ascorbic acid as taught by Petito ‘921 with cannabinoid in view of Robson ‘290 to treat joint pain in patients having arthritis, one would achieve Applicant’s claims 1-4. "In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)”. See MPEP § 2144.06 [R-08.2012] [I].

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

(I) Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,191,814 (Skodda et al., published on December 7, 2021) . Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘814 claims “A method for slowing development of a degenerative joint disease in a non-human animal, comprising: administering a food supplement to the non-human animal in need thereof, wherein the food supplement consists of an effective amount of: hydrolyzed porcine collagen, hyaluronic acid, glucosamine hydrochloride, coenzyme Q10, vitamin D, vitamin C, vitamin E, and a cannabinoid or prodrug thereof” (claim 10), which provides specific composition comprising the same active ingredients and there is no evidence that the composition is not suitable for human consumption.
Thus, claims 1-4 of this application encompass or overlap with claim 10 of Pat ‘814. The food supplement of Pat ‘814 meets all structural limitation of claimed food supplement and would carry the same properties, including “the composition is effective in lessening at least one symptom of a degenerative joint disease (or joint pain or mobility pain) in human ”, required by claims 1 and 3. 

(II) Claim 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of copending Application No. 17,505,689 (Skodda et al., claim set of 10/20/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl ‘689 claims “A method for slowing a development of a degenerative joint disease in a non-human animal, the method comprising: administering a food supplement to the non-human animal in need thereof, wherein the food supplement comprises an effective amount of: collagen, hyaluronic acid, glucosamine hydrochloride, coenzyme Q10, vitamin D, vitamin C, vitamin E, and a 
Thus, claims 1-4 of this application encompass or overlap with claims 8 and 9 of Appl ‘689. The food supplement of Appl ‘689 meets all structural limitation of claimed food supplement and would carry the same properties, including “the composition is effective in lessening at least one symptom of a degenerative joint disease (or joint pain or mobility pain) in human ”, required by claims 1 and 3. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623